Boomer and Pine, JJ.
(dissenting in part). We respectfully dissent in part. In our view, Supreme Court erred in concluding that plaintiff was not required to give timely written notice of her claim to defendant and in denying defendant summary judgment dismissing the complaint. Plaintiff made a claim for underinsured motorist coverage pursuant to the supplementary uninsured motorist endorsement of her father’s automobile insurance policy (endorsement 1737). That endorsement included no express notice requirement but explicitly stated that it was an amendment to the policy’s New York automobile accident indemnification endorsement (endorsement 1751), which required that plaintiff provide written notice of her claim to defendant within 90 days or as soon as practicable. The plain language of the endorsements, read in the context of the statute authorizing uninsured and supplementary uninsured motorist coverage (see, Insurance Law § 3420 [f] [1], [2]), compels the conclusion that plaintiff’s claim was subject to the notice requirement of endorsement 1751 (see, Reichel v Government Employees Ins. Co., 107 AD2d 463, affd 66 NY2d 1000; see also, Schiebel v Nationwide Mut. Ins. Co., 166 AD2d 520). Moreover, the record in this case reveals *984that, in making her claim, plaintiff was aware that it was subject to the conditions and requirements of endorsement 1751.
Plaintiffs only contention on appeal is that the notice requirement in endorsement 1751 was inapplicable. There is no dispute in this case that plaintiff did not give written notice of her claim to defendant until more than 33 months after the injury-causing accident. (Appeal from Judgment of Supreme Court, Onondaga County, Stone, J.—Declaratory Judgment.) Present—Denman, J. P., Boomer, Green, Pine and Davis, JJ.